Case 8:21-bk-10525-ES        Doc 97 Filed 04/28/21 Entered 04/28/21 10:31:05                Desc
                              Main Document Page 1 of 2


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700                   FILED & ENTERED
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244                                         APR 28 2021
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
                                                                   CLERK U.S. BANKRUPTCY COURT
  6   Proposed Attorneys for Chapter 11 Debtor and                 Central District of California
                                                                   BY duarte     DEPUTY CLERK
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11

12
      In re:                                         Case No.: 8:21-bk-10525-ES
13

14    THE SOURCE HOTEL, LLC, a                       Chapter 11
      California limited liability company,
15                                                   ORDER DENYING MOTION OF SHADY
               Debtor and Debtor in Possession.      BIRD LENDING, LLC FOR ORDER
16                                                   DESIGNATING CHAPTER 11 CASE AS
                                                     SINGLE ASSET REAL ESTATE CASE
17
                                                     PURSUANT TO 11 U.S.C. §§ 101(51B) AND
18                                                   362(d)(3)

19                                                   Hearing:
                                                     Date:    April 15, 2021
20                                                   Time:    10:30 a.m.
                                                     Place:   ZoomGov
21

22

23

24

25

26
27

28



                                                     1
Case 8:21-bk-10525-ES       Doc 97 Filed 04/28/21 Entered 04/28/21 10:31:05              Desc
                             Main Document Page 2 of 2


  1          A hearing was held on April 15, 2021 at 10:30 a.m., before the Honorable Erithe A.

  2   Smith, United States Bankruptcy Judge for the Central District of California, Santa Ana

  3   Division, in Courtroom “5A” located at 411 West Fourth Street, Santa Ana, California 92701

  4   (via ZoomGov), to consider the Motion Of Shady Bird Lending, LLC For Order Designating

  5   Chapter 11 Case As Single Asset Real Estate Case Pursuant To 11 U.S.C. §§ 101(51B) And

  6   362(d)(3) [Doc. No. 49] (the “Motion”) filed by Shady Bird Lending, LLC (“Shady Bird”) in the

  7   chapter 11 bankruptcy case of The Source Hotel, LLC (the “Debtor”), the debtor and debtor-in-

  8   possession herein. Appearances at the hearing on the Motion were made as noted on the record

  9   of the Court.
10           The Court, having considered the Motion and all papers filed by Shady Bird in support of

11    the Motion, the opposition to the Motion filed by the Debtor [Doc. No. 64] (the “Opposition”)

12    and the Declaration of Robert “Charlie” Cervantes submitted by the Debtor in support of the

13    Opposition [Doc. No. 66], the reply to the Opposition filed by Shady Bird [Doc. No. 73], the oral

14    arguments, statements and representations of counsel made at the hearing on the Motion, and all

15    matters of record in the Debtor’s Chapter 11 bankruptcy case, proper and adequate notice of the

16    Motion and the hearing on the Motion having been provided, and for the reasons set forth on the

17    record of the Court at the hearing on the Motion,

18           IT IS HEREBY ORDERED that the Motion is denied.

19           ###

20

21

22

23

24 Date: April 28, 2021

25

26
27

28



                                                      2
